Title: From George Washington to George Clinton, 25 January 1779
From: Washington, George
To: Clinton, George


Dear Sir.
Head Quarters Philadelphia 25th Jany 1779

Your favor of the 29th December only reached me a few days ago—I shall lay before Congress, that part of Your Excellency’s letter, which respects the payment of those supplies which you were under the necessity of taking out of the regular line—after the loss of the Highland Posts—as it is not in my power to order the present Quarter Master and Commissary General to discharge accounts prior to their appointments.
I fancy there must have been some mistake in the report of General Rheidesels intention to spend the Winter at Wall Kiln, as he never made any such request—and has already past thro’ this State in his way to Virginia. I have the honor to be with the greatest respect and esteem Dear Sir Your most obedt Servt
Go: Washington
